Exhibit 10.2

May 1, 2019

 

Paul Cleveland

Via Email

 

Dear Paul:

The Board of Directors (the “Board”) of Adverum Biotechnologies, Inc. (the
“Company”) has accepted your resignation from the Board effective at such time
as provided in your resignation letter dated as of the date hereof.  In
recognition of your many contributions to the Company, subject to your execution
of this letter agreement, the Company will provide you with the following
benefits:

 

1.

The Company will accelerate the vesting of your outstanding stock options to
purchase Common Stock of the Company such that you will be deemed vested in all
of the shares that would have vested had you remained in service with the
Company through May 15, 2020. This will result in the vesting of approximately
289,854 shares that would not otherwise have vested.

 

2.

The Company will extend the exercise period for options that were granted to you
in 2017 and 2018 in connection with your service on the Board, exercisable for a
total of 68,602 shares, such that you may exercise those options at any time
through the date of the 2021 annual meeting of the Company’s stockholders.

 

3.

Promptly following your execution of this letter, the Company will pay Pillsbury
for its services in the amount of $45,000.

This letter agreement, together with the aforementioned resignation letter, sets
forth the entire agreement between you and the Company concerning your
resignation from the Board and supersedes any other written or oral promises
concerning such subject matters.  This letter agreement may not be altered or
amended except by a written document signed by you and a duly authorized member
of the Board.  

 

Please sign below to acknowledge your receipt of this letter and your acceptance
of its terms.  

Thank you very much for your many years of exemplary service to the Company.  We
wish you the very best in your future endeavors.

Sincerely,

 

By:  /s/ Patrick Machado

Patrick Machado

On Behalf of the Board of Directors

Accepted and Agreed:

 

/s/ Paul Cleveland

Paul Cleveland

202986783 v3